

116 SCON 29 IS: Urging all nations to outlaw the dog and cat meat trade and to enforce existing laws against such trade.
U.S. Senate
2019-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. CON. RES. 29IN THE SENATE OF THE UNITED STATESNovember 5, 2019Mr. Merkley submitted the following concurrent resolution; which was referred to the Committee on Foreign RelationsCONCURRENT RESOLUTIONUrging all nations to outlaw the dog and cat meat trade and to enforce existing laws against such
			 trade.
	
 Whereas a bipartisan domestic prohibition on the knowing slaughter, transportation, possession, purchase, or sale of a dog or cat for human consumption was included in section 12515 of the Agriculture Improvement Act of 2018 (Public Law 115–334), which was enacted on December 20, 2018;
 Whereas the dog and cat meat trade occurs throughout the world, primarily in Asia; Whereas established dog meat markets still exist today;
 Whereas Humane Society International, Animals Asia Foundation, and others estimate that 30,000,000 dogs and 10,000,000 cats die annually worldwide as a result of the dog and cat meat trade, and those organizations have found that a considerable number of the dogs and cats in this trade are stolen pets still wearing collars when they reach the slaughterhouses, in addition to stray dogs and cats who are captured for slaughter;
 Whereas there have been reports of abuse, poor living conditions, and cruel slaughtering techniques for dogs and cats farmed for their meat;
 Whereas many dogs and cats die during transport to slaughterhouses after days or weeks crammed into small cages on the back of vehicles without food or water, and others suffer illness and injury during transport;
 Whereas the extreme suffering of dogs and cats at such slaughterhouses and on transportation trucks would breach anti-cruelty laws in the United States and other countries;
 Whereas many government officials, civil society advocates, and activists are working to end the dog and cat meat trade on anticruelty and public health grounds, and the Governments of Singapore, Taiwan, Thailand, the Philippines, and Hong Kong have passed laws banning the dog meat trade;
 Whereas the World Health Organization has linked the dog meat industry to human outbreaks of trichinellosis, cholera, and rabies;
 Whereas those involved in the dog meat industry are at an increased health risk for zoonotic diseases, such as rabies, which can transfer from dogs to humans through infectious material such as saliva;
 Whereas the spread of disease may be exacerbated by unsanitary conditions of slaughter and by the sale of dog and cat meat at open-air markets and restaurants; and
 Whereas the World Health Organization and the Global Alliance for Rabies Control have both acknowledged the link between the spread of rabies and the dog meat trade which sees large numbers of dogs of unknown disease status moved vast distances: Now, therefore be it
	
 That Congress— (1)calls for an end to the consumption and trade of dog and cat meat on cruelty and public health grounds;
 (2)urges all nations with a dog or cat meat trade to adopt and enforce laws banning that trade; and (3)affirms the commitment of the United States to advancing the cause of animal protection and animal welfare, both domestically and around the world.